DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.
	Claims 2-5, 7-12, 14, 16-20, 22-24, and 26-39 have been cancelled.  Claims 1 and 6 have been amended.
Claims 1, 6, 13, 15, 21, 25, and 40-43 are pending and under examination.

2.	The objection to claim 1 is withdrawn in response to the amendment filed on 6/27/2022.
	The rejection of claims 1, 6, 13, 15, 21, 25, and 40-43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment to delete the term “corresponds” from claim 1.


Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 6, 13, 25, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. (WO 17/083722), in view of each Huang et al. (J. Neurosci., 2013, 33: 14087-14097) and Zhu (Front. Biol., 2015, 10: 289-296).
	Greenberg et al. teach a method for treating pain in a subject (such as a human subject) by editing the SCN9A gene in the subject, wherein the method comprises administering sgRNA/S. pyogenes Cas9 to a neuronal cell to introduce double or single-strand DNA breaks to eliminate SCN9A function via deletions within the SCN9A gene, wherein the sgRNA comprises a spacer sequence complementary to the SCN9A gene, where Cas9 is expressed from an AAV vector (i.e., DNA) and where Cas9 is codon-optimized (claims 1, 6, 13, 25, and 41) (see p. 10, line 5; p. 15, lines 16-23; p. 20, lines 13-17; p. 28, lines 8-10; p. 29, lines 21-33; p. 63, lines 7-17; p. 74, lines 20-27; paragraph bridging p. 76 and 77; p. 77, lines 25-32; Example 1).  Greenberg et al. teach that the neuronal cell is a peripheral neuron (see p. 71, lines 8-11; p. 76) (claim 43).
	While Greenberg et al. teach that the method could be also applied to treat pain associated with SCN10A, SCN10A is disclosed as part of a genus of voltage-gated sodium channels (see p. 2, lines 13-15; p. 11, lines 14-19; p. 70, lines 16-25).  However, in view of the prior art specifically teaching that, similar to SCN9A, SCN10A is associated with pain (see Huang et al., Abstract), one of skill in the art would have found obvious to apply the method of Greenberg et al. to subjects experiencing pain associated with mutations in the SCN10A gene (claims 1 and 6) to achieve the predictable result of treating pain in these subjects. 
	Greenberg et al. and Huang et al. do not specifically teach the spacers recited in claim 1.  However, the prior art teaches that finding the optimal target sites only entails routine experimentation.  For example, Zhu teaches that finding the target sites is easily achieved by just using scanning for the PAM sequences; further identifying those target sites which can be efficiently cleaved without off-target effects could be done by using available software tools such as CRISPRseek (see Abstract; p. 290, column 2, first full paragraph; p. 291, column 1, first full paragraph and Table 1; p. 291, paragraph bridging columns 1 and 2; p. 232-293).  Thus, using PAM scanning and software tools was routine in the prior art and obvious to one of skill in the art to achieve the predictable result of identifying the optimal target sites within the SCN10A gene; as evidenced by Zhu, designing the spacers targeting these sites and testing them to confirm their optimal activity would have only entailed routine experimentation (see p. 291, paragraph bridging columns 1 and 2).  Routine optimization is not considered inventive and no evidence has been presented that the selection the claimed sequences was other than routine or that the results should be considered unexpected in any way as compared to the closest prior art (see MPEP 2144.05 II).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

5.	Claims 1, 6, 13, 15, 21, 25, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. taken with both Huang et al. and Zhu, in further view of Hendel et al. (Nature Biotechnol., 2015, 33: 985-989).
	The teachings of Greenberg et al., Huang et al., and Zhu are applied as above for claims 1, 6, 13, 25, 41, and 43.  Greenberg et al., Huang et al., and Zhu do not specifically teach an RNA encoding Cas9 (claim 15) nor do they teach chemically modified sgRNA (claim 21).  Hendel et al. teach that delivering chemically modified sgRNA enhances genome editing; Hendel et al. teach that the chemically modified sgRNA is co-delivered with Cas9 mRNA (see Abstract; p. 985, paragraph bridging column 1 and 2 and column 2, first full paragraph; p. 987, paragraph bridging column 1 and 2).  While Hendel et al. do not specifically teach that Cas9 mRNA is codon-optimized (claim 15), Greenberg et al. teach codon-optimizing Cas9 (see p. 10, line 5; p. 28, lines 4-10).  Modifying the method of Greenberg et al., Huang et al., and Zhu by using a chemically modified sgRNA and a codon-optimized Cas9 mRNA would have been obvious to one of skill in the art to achieve the predictable result of efficiently treating pain in the subjects.  
	Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

6.	Claims 1, 6, 13, 25, 40, 41, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. taken with both Huang et al. and Zhu, in further view of Cong et al. (Science, 2013, 339: 819-823).
	The teachings of Greenberg et al., Huang et al., and Zhu are applied as above for claims 1, 6, 13, 25, 41, and 43.  Greenberg et al., Huang et al., and Zhu do not teach an NLS (claim 40).  Cong et al. teach attaching at least one NLS to Cas9 to ensure nuclear localization (see p. 820).  One of skill in the art would have found obvious to modify the teachings of Greenberg et al., Huang et al., and Zhu by attaching at least one NLS to Cas9 to achieve the predictable result of efficiently treating subjects affected by pain associated with mutations in the SCN10A gene.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

7.	Claims 1, 6, 13, 25, and 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg et al. taken with both Huang et al. and Zhu, in further view of  Hu et al. (JACC, 2014, 64: 66-79).
	The teachings of Greenberg et al., Huang et al., and Zhu are applied as above for claims 1, 6, 13, 25, 41, and 43.  Greenberg et al., Huang et al., and Zhu do not teach editing SCN10 in a pluripotent stem cell (claim 42).  Hu et al. teach that SCN10A is implicated in the electrical function of the heart; Hu et al. identify SCN10A mutations associated with Brugada syndrome and teach the need for conducting functional studies of wild type and mutant SCN10A in cardiomyocytes derived from induced pluripotent stem cells (see Abstract; p. 76, column 2, last paragraph).  One of skill in the art would have found obvious to use the editing method of Greenberg et al., Huang et al., and Zhu in pluripotent or induced pluripotent stem cells to achieve the predictable result of obtaining cardiomyocytes exhibiting the mutations associated with Brugada syndrome to be used in functional studies.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
8.	The applicant argues that identifying efficient target sequences is not routine nor is it predictable.  The applicant argues that the claimed spacers provide for superior cutting efficiency compared to the other tested spacers.
This is not found persuasive for the reasons set forth in the rejection.  
As evidenced by Zhu, using the gRNA design tools taught by the prior art would predictably identify the most efficiently cleaved target sites; designing the spacers targeting these sites would have only entailed routine experimentation.  
Zhu teaches that finding target sites is easily done by just scanning for PAM sequences and gRNA design tools (such as CRISPRseek) identify which of these sites can be cleaved with high efficiency and specificity.  Further experimental testing would have only entailed routine experimentation and would have been obvious to one of skill in the art to achieve the predictable result of identifying the optimal sites.  Thus, the prior arty provides evidence the it is not unpredictable or surprising to identify the most efficient and specific target sites. 
The specification does not teach more than this.  Consistent with the prior art, the specification it discloses identifying the target sites by scanning to PAMs and using the available bioinformatics tools to assess the sites for efficiency and specificity (see [0450]; [0456]-[0459]; [0464]-[0465).

9.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633